United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-64
Issued: April 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2013 appellant filed a timely appeal from an August 29, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for a
hearing.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit decision. Because more
than one year elapsed from the most recent merit OWCP decision of November 15, 2006 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of the case.3

1

Included with appellant’s appeal was a timely request for oral argument. In a December 19, 2013 letter, the
Clerk of the Appellate Boards requested that appellant inform the Board no later than January 18, 2014 if the oral
argument was still desired. As no response was received, the appeal will be decided on the record without oral
argument.
2
3

5 U.S.C. §§ 8101-8193.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20
C.F.R. §§ 501.2(c) and 501.3.

ISSUE
The issue is whether OWCP properly denied her August 9, 2013 request for an oral
hearing as untimely.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated March 1, 2001, the
Board remanded the case for a merit decision with respect to the termination of appellant’s
compensation.4 OWCP issued a merit decision dated May 24, 2001, and by decisions dated
October 17, 2001 and August 6, 2002, it denied her applications for reconsideration without
further merit review. By decision dated February 20, 2003, the Board affirmed the August 6,
2002 decision.5 Appellant requested an oral hearing, which was denied in a June 5, 2003
decision. By decision dated May 26, 2004, the Board affirmed the June 5, 2003 OWCP
decision.6 Appellant requested an appeal to the Board, which was dismissed by order dated
February 17, 2005 on the grounds there was no final decision of OWCP over which the Board
could exercise jurisdiction.7 In a June 9, 2006 decision, the Board affirmed a May 14, 2005
decision denying appellant’s request for a hearing under 5 U.S.C. § 8124(b).8 Appellant
requested reconsideration of her claim, which OWCP denied on the merits on
November 15, 2006. She requested an oral hearing, which was denied by OWCP decision dated
March 7, 2007. In a January 24, 2008 decision, the Board affirmed OWCP’s November 15,
2006 and March 7, 2007 decisions. The Board found that OWCP had met its burden of proof to
terminate compensation for wage loss effective March 30, 1997 for the accepted back and elbow
conditions and that appellant had not submitted any probative medical evidence establishing a
continuing employment-related disability causally related to the accepted orthopedic conditions
after March 30, 1997. The Board further found that OWCP properly denied her request for a
hearing before an OWCP hearing representative as she had previously requested reconsideration.
On December 22, 2008 the Board issued an order denying appellant’s petition for
reconsideration.9 By decision dated July 8, 2008, OWCP denied reconsideration without a
review of the merits. Appellant requested an oral hearing, which OWCP denied by decision
dated February 26, 2009.
By decision dated January 14, 2013, OWCP denied her
reconsideration request as untimely filed and failure to show clear evidence of error. By decision
dated July 15, 2013, the Board affirmed OWCP’s January 14, 2013 decision.10 The history of
the case is provided in the Board’s prior decisions and is incorporated herein by reference.

4

Docket No. 99-708 (issued March 1, 2001).

5

Docket No. 03-199 (issued February 20, 2003).

6

Docket No. 04-831 (issued May 26, 2004).

7

Docket No. 04-2116 (issued February 17, 2005).

8

Docket No. 05-1728 (issued June 9, 2006).

9

Docket No. 07-1639 (issued December 22, 2008).

10

Docket No. 13-914 (issued July 15, 2013).

2

In an August 9, 2013 letter, postmarked the same date, appellant expressed concern over
a hearing before an OWCP hearing representative, which OWCP viewed as a hearing request.
By decision dated August 29, 2013, OWCP denied the hearing request. The hearing
representative noted that the Board had issued a decision on July 7, 2013 and that decisions of
the Board are final and the Branch of Hearings and Review does not have jurisdiction to review
decisions of the Board. OWCP indicated that it had exercised its discretion and further denied
appellant’s request finding that the relevant issue of the case could be equally addressed by
requesting reconsideration and submitting evidence not previously considered by OWCP.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.11
The Board has previously explained that FECA grants OWCP original jurisdiction in the
processing of compensation claim and section 8124(a) grants the Director of OWCP the
authority to issue the initial decision in a claim for compensation.12 Once an initial decision is
made in a compensation claim, claimants’ rights arise for further review of the claim, the right to
a hearing before OWCP, the right to reconsideration before OWCP, or an appeal to the Board.
The Board has clarified that OWCP’s Branch of Hearings and Review does not have
discretionary authority to grant a request for hearing immediately following a Board decision.
OWCP’s Branch of Hearings and Review may not assume jurisdiction in the claims process
absent a final adverse decision by the Director of OWCP.13
ANALYSIS
The factual history, as noted above, indicates that the last decision in this case was a
Board decision, dated July 15, 2013, affirming a January 14, 2013 nonmerit reconsideration
decision of OWCP denying appellant’s reconsideration request on the grounds it was untimely
filed and did not demonstrate clear evidence of error. With respect to a request for a hearing
regarding the Board’s July 15, 2013 decision, OWCP’s Branch of Hearings and Review properly
found that appellant did not have a right to a hearing. Following the Board’s review of an
OWCP decision, as explained in H.C., there is no final decision of OWCP left unreviewed over
which the Branch of Hearings and Review can assume jurisdiction to exercise its discretionary
authority.

11

5 U.S.C. § 8124(b)(1).

12

Id.

13

See Eileen A. Nelson, 46 ECAB 377, 381 (1994).

3

Appellant is not entitled to a hearing regarding the issues reviewed in the July 15, 2013
Board decision and the Branch of Hearings and Review has no discretionary authority to grant a
hearing.14
CONCLUSION
The Board finds that OWCP properly denied her request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the August 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Id., see also H.C., Docket No. 10-1566 (issued March 11, 2011).

4

